DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 08/05/2019. It is noted, however, that applicant has not filed a certified copy of the TW 108127784 application as required by 37 CFR 1.55.
Please note that the examiner incorrectly indicated that a certified copy was received on the previous PTO-326.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shen 20050127691 A1 (hereinafter Shen).
In regards to claim 1, Shen teaches an anti-torsion door lock comprising: a lock body including an inner chassis (511) having an inner receiving portion (513), wherein the inner receiving portion includes an outer periphery having an outer threading (514) and an outer stop portion (515); a latch (21) operatively coupled to the lock body and movable between an extended, latching position and a retracted, unlatching position (para 15); an inner locking plate (7) including a first side (Reference image 1) and a second side (Reference image 1) spaced from the first side in an axial direction, wherein a receiving groove (reference image 1) extends from the first side towards but spaced from the second side of the inner locking plate, wherein the receiving groove has a bottom wall intermediate the first side and the second side of the inner locking plate in the axial direction (Reference image 1), wherein a threaded hole (71) extends in the axial direction from the bottom wall of the receiving groove through the second side of the outer locking plate (Reference image 1) and is in threading connection with the outer threading of the outer receiving portion (fig 1), wherein the outer locking plate further includes two installation holes (top and bottom 712, with respect to fig 1) and at least one coupling hole (NE NW SE SW holes of 712, North being the top of the landscape view and south being the bottom) spaced from the two installation holes in a circumferential direction about the axial direction (fig 1), wherein the two installation holes and the at least one coupling hole are disposed around the threaded hole (fig 1) and extend in the axial direction from the bottom wall of the receiving groove through the second side of the inner locking plate, and wherein each of the two installation holes and the at least one coupling hole is radially spaced from the threaded hole (fig 1); two installation pegs (16) coupled with the two installation holes of the inner locking plate (fig 1) and configured to be received in two anti-torsion holes in a door, preventing rotation of the outer locking plate relative to the door; an anti-torsion member (8) including a coupling hole (81) having cross sections matched with the outer receiving portion (fig 1, para 20), wherein the coupling hole includes a coupling portion (part of hole that connects 82), wherein the anti-torsion member further includes at least one lug (83) on an inner periphery thereof and extending in the axial direction, wherein the at least one lug is radially outwards of the coupling portion of the anti-torsion member (fig 1), wherein the anti-torsion member is mounted around the inner receiving portion (para 20, 8 is mounted inside of 7 which is mounted around 513) and is received in the receiving groove (para 20), wherein the at least one lug engages with the at least one coupling hole (via 16), such that the anti-torsion member is not pivotable relative to the outer locking plate (para 20), and wherein the coupling portion of the anti- torsion member is non-rotatably (fig 1) mounted to the outer stop portion of the lock body, preventing the lock body from pivoting relative to the door (para 21).  

It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have flipped the inside and outside portions, in order to lock people inside the building, as it has been held that simple rearrangement of parts is obvious (See MPEP 2144.04 VI. C.).

    PNG
    media_image1.png
    485
    492
    media_image1.png
    Greyscale

Reference Image 1
In regards to claim 6, Shen teaches the anti-torsion door lock as claimed in claim 1, wherein the receiving groove includes two radial extensions diametrically disposed to each other, wherein each of the two radial extensions extends from an inner periphery of the receiving groove through an outer periphery of the outer locking plate, wherein each of the two radial extensions has a bottom wall 

    PNG
    media_image2.png
    513
    519
    media_image2.png
    Greyscale

Reference Image 2
Claims 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Lin et al. US 20180171672 A1 (hereinafter Lin).
In regards to claim 3, Shen teaches an anti-torsion door lock comprising: a lock body including an inner chassis (511) and an outer chassis (517) coupled to the inner chassis (fig 1), wherein the inner chassis includes an inner receiving portion (513), and wherein the inner receiving portion includes an unlatching position (para 15); an outer locking plate (42) coupled (fig 1) to the outer chassis (517, fig 1); an inner locking plate including a first side (reference image 1) and a second side (reference image 1) spaced from the first side in an axial direction, wherein a receiving groove (reference image 1) extends from the first side towards but spaced from the second side of the outer locking plate, wherein the receiving groove has a bottom wall intermediate the first side and the second side of the outer locking plate in the axial direction (reference image 1), wherein a threaded hole (71) extends in the axial direction from the bottom wall of the receiving groove through the second side of the outer locking plate (reference image 1) and is in threading connection (fig 1) with the outer threading (514) of the outer receiving portion (513), wherein the inner locking plate further includes two installation holes (top and bottom 712, with respect to fig 1)) and at least one coupling hole (NE NW SE SW holes of 712, North being the top of the landscape view and south being the bottom) spaced from the two installation holes in a circumferential direction about the axial direction (fig 1), wherein the two installation holes and the at least one coupling hole are disposed around the threaded hole (fig 1) and extend in the axial direction from the bottom wall of the receiving groove through the second side of the outer locking plate, and wherein each of the two installation holes and the at least one coupling hole is radially spaced from the threaded hole (fig 1); two installation pegs (16) coupled with the two installation holes of the inner locking plate (fig 1) and configured to be received in two anti-torsion holes in a door, preventing rotation of the outer locking plate relative to the door; an anti-torsion member (8) including a coupling hole (81) having cross sections matched with the outer receiving portion (fig 1, para 20), wherein the coupling hole includes a coupling portion (part of the hole that connects 82), wherein the anti-torsion member further includes at least one lug (83) on an outer periphery thereof and extending in the axial direction, wherein the at least one lug is radially outwards of the coupling portion of the anti-torsion member (fig 1), wherein the anti-torsion member is mounted around the outer receiving portion (para 20, 8 is mounted inside of 7 which is mounted around 513)  and is received in the receiving groove (para 20), wherein the at least one lug engages with the at least one coupling hole (via 16), such that the anti-torsion member is not pivotable relative to the outer locking plate (para 20), and wherein the coupling portion of the anti-torsion member is non-rotatably (fig 1) mounted to the outer stop portion of the lock body, preventing the lock body from pivoting relative to the door (para 21).  
However Shen teaches the inside portion and outside portion flipped from that of the applicant.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have flipped the inside and outside portions in order to lock people inside the building, as it has been held that simple rearrangement of parts is obvious (See MPEP 2144.04 VI. C.).
Shen also does not teach a locking plate being non-rotatably coupled to a chassis. Lin does teach this however. Lin teaches the inner locking plate non-rotatably coupled (para 30) with the inner chassis (22).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have rearranged Shen’s latching mechanism (as described above) and replace Shens method of rotary coupling the locking plate and chassis with Lin’s non rotary method, in order to decrease installation time, as it has been deemed that a simple substitution of one known element for another to obtain a predictable result (preventing rotation of chassis with respect to the door) is obvious (See MPEP 2141 III. B.).
In regards to claim 5, Shen teaches the anti-torsion door lock as claimed in claim 3, wherein the at least one coupling hole includes two coupling holes (NE NW SE SW holes of 712, North being the top of the landscape view and south being the bottom), wherein the two installation holes and the two coupling holes extend from the bottom wall of the receiving groove through the second side of the outer locking plate and are disposed around the threaded hole (refrence image 1), wherein each of the the circumferential direction about the axial direction (reference image 1), and wherein the at least one lug of the at least one anti-torsion member includes two lugs (fig 1) coupled with the two coupling holes of the outer locking plate (via 16).  
However Shen does not teach the installation holes having non-circular cross sections.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have changed the shape of the installation holes to non-circular in order to increase tolerances for easier installation, as it has been held that a mere change in shape is a case for obviousness (See MPEP 2144.04 IV. A.).
In regards to claim 7, Shen teaches the anti-torsion door lock as claimed in claim 3, wherein the receiving groove (711) includes two radial extensions diametrically disposed to each other, wherein each of the two radial extensions extends from an inner periphery of the receiving groove through an outer periphery of the outer locking plate, wherein each of the two radial extensions (extend inwardly) has a bottom wall coplanar to the bottom wall of the receiving groove, wherein the at least one coupling hole includes two coupling holes, wherein each of the two coupling holes extends from the bottom wall of a respective one of the two radial extensions through the second side of the outer locking plate and has an outer end radially spaced from the outer periphery of the outer locking plate (see reference image 2).
Response to Arguments
Applicant's arguments filed on November 5th 2021 have been fully considered but they are not persuasive.
 	In regards to claim 1,  Regarding Applicant's arguments that Shen doesn't teach the newly amended claim limitations, the examiner respectfully disagrees. Please see the rejection above for a new interpretation of the art.
In regards to claim 3,  Regarding Applicant's arguments that Shen and Lin doesn't teach the newly amended claim limitations, the examiner respectfully disagrees. Please see the rejection above for a new interpretation of the art.
In regards to claims 6 and 7, Regarding Applicant's arguments that Shen and Lin doesn't teach the newly added dependent claims, the examiner respectfully disagrees. Please see the rejection above for an interpretation of how Shen and Lin teaches the new claims and they’re limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675